  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 1 of 24 PageID #:1853




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

Kareem J. Cobbins (M-17359),            )
                                        )
                    Petitioner,         )
                                        )      Case No. 17 C 8401
             v.                         )
                                        )      Judge John Robert Blakey
Cameron Watson,                         )
                                        )
                    Respondent.         )


                    MEMORANDUM OPINION AND ORDER

      Petitioner Kareem Cobbins, a prisoner at the Illinois River Correctional

Center, filed this pro se 28 U.S.C. § 2254 petition for a writ of habeas corpus

challenging his 2010 Cook County conviction for murder. Respondent has filed his

answer, to which Petitioner has replied. For the reasons stated herein, the Court

denies the § 2254 petition and declines to issue a certificate of appealability.

                                   BACKGROUND

      The background below is from the state appellate court in Petitioner’s post-

conviction appeal, which well states the facts and history this case. [14-9] (People v.

Cobbins, 2017 IL App (3d) 140474-U (Ill. App. Ct. 2017)). When addressing a § 2254

petition, federal courts “take the facts from the Illinois Appellate Court’s opinions

because they are presumptively correct on habeas review.” Hartsfield v. Dorethy, 949

F.3d 307, 309 n.1 (7th Cir. 2020) (citing 28 U.S.C. § 2254(e)(1)).

             The evidence at defendant’s bench trial established that he killed
      his wife, Tonya Cobbins, in October 2005. Defendant stabbed her in the
      chest while she lay sleeping in bed. Defendant’s five-year-old son and
Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 2 of 24 PageID #:1854




   the couples’ infant child were both in the room at the time. The victim’s
   sister, Yolanda Glover, was in the house as well.

          After defendant stabbed his wife in front of his children, he woke
   Glover. He apologized for what he had done, told her he needed someone
   to take care of the children, handed her a telephone, and told her to call
   911. When police arrived, defendant confessed to killing his wife and
   told them she was upstairs in their bedroom with a knife in her chest.
   After confirming these facts, police arrested the defendant.

          In a videotaped interview, defendant provided a detailed account
   of his actions leading up to, during, and immediately after the murder.
   He told police that a week earlier he confessed to his wife that he had
   an affair with a woman, Gail Stubbs, earlier in their marriage.
   Defendant said he and his wife had been arguing about it. He said he
   woke up that morning, grabbed a knife from the kitchen downstairs,
   went back into the couple’s room, and stabbed his wife repeatedly in the
   chest.

         Later at the jail, defendant told a social worker he killed his wife
   because someone performed voodoo on him.

          The trial court ordered a clinical psychologist, Dr. Randi Zoot, to
   examine defendant and determine whether he was sane at the time of
   the offense and whether he was fit for trial. Dr. Zoot found defendant
   was fit to stand trial. Dr. Zoot’s opinion regarding defendant’s sanity at
   the time of the offense, however, was inconclusive. She suspected
   defendant might suffer from some type of brain dysfunction or pathology
   and recommended a complete neuropsychological evaluation to help her
   reach a conclusive opinion.

          The trial court ordered a clinical neuropsychologist, Dr. Robert
   Hanlon, to evaluate defendant. He was asked to assess defendant’s
   then-present mental state, not whether defendant was sane at the time
   of the offense. In May 2007, Dr. Hanlon reviewed Dr. Zoot’s report, court
   records, police reports, and the results of defendant’s positron emission
   tomography scan. Dr. Hanlon found that defendant suffered from a
   neuropsychological impairment and a significant functional disability,
   consistent with the effects of a chronic, untreated seizure disorder. He
   diagnosed defendant with cognitive, depressive, and seizure disorders.
   Dr. Zoot submitted a supplemental report in October 2007 after
   reviewing Dr. Hanlon’s findings. Again, her opinion as to defendant’s
   sanity at the time of the offense was inconclusive. Dr. Zoot found that
   it was unclear whether defendant’s neuropsychological impairment had

                                       2
Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 3 of 24 PageID #:1855




   any impact on his mental state at the time of the offense. Defendant
   filed Dr. Zoot’s psychological evaluation reports with the trial court in
   May 2006, July 2006, and November 2007, respectively.

          In May 2008, the State charged defendant with two counts of first
   degree murder by way of superseding indictment. 720 ILCS 5/9(a)(1),
   (a)(2) (West 2004). The State hired a clinical psychologist, Dr. Lisa
   Sworowski,      to     evaluate     defendant’s      psychological  and
   neuropsychological state. She issued her report in February 2009,
   finding that while defendant demonstrated some signs of cognitive
   impairment and potentially experienced mild psychopathology, his
   impairments did not substantially diminish his capacity to appreciate
   the criminality of his conduct at the time of the offense.

           Defendant pled not guilty, raising the affirmative defense of
   insanity, and proceeded to a bench trial. Stubbs testified to having an
   affair with defendant in 1992. She said she ended the affair, but
   maintained communication with defendant afterward, last talking to
   him by telephone two weeks before the murder. Stubbs noticed nothing
   strange about his behavior at that time. Defendant’s mother also
   testified that she visited the defendant and victim weekly, last seeing
   them the day before the incident. She said defendant was acting normal
   at that time; she was unaware of him ever suffering from seizures.

          The parties stipulated that Dr. Hanlon would testify consistent
   with his evaluation of defendant. Dr. Zoot testified to her contacts with
   defendant and her review of the relevant records, as well as defendant’s
   videotaped interview with police and his jail medical records. Defendant
   told Dr. Zoot in interviews that nothing unusual happened in the days
   immediately preceding the murder, but he did vaguely report “not
   feeling right.” Defendant was unable to be more descriptive. He said
   the murder happened “real quick” and that he was not thinking
   anything when he did it. Defendant could not offer an explanation for
   his thoughts or feelings. He said he was unaware of what he was doing
   while stabbing his wife until he heard his son yell for him.

          Dr. Zoot said that in one interview defendant told her his
   statement about voodoo at the jail was the only possible explanation for
   the murder. In a follow-up interview, however, defendant said he did
   not know why he had said that. Dr. Zoot also testified that defendant
   was aware of the criminality of his actions shortly after the offense when
   he told Glover to call the police but said this did not speak to his mental
   state at the time of the offense. Dr. Zoot reiterated that after reviewing



                                       3
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 4 of 24 PageID #:1856




      Dr. Hanlon’s findings, she was still unable to reach a conclusion as to
      defendant’s sanity at the time of the murder.

             Sworowski testified that in preparing her report, she interviewed
      defendant three times. She also performed psychological and
      neuropsychological testing, and interviewed Glover and defendant’s
      mother. In the collateral interviews, Dr. Sworowski learned there was
      nothing unusual about defendant’s behavior prior to the murder. She
      said defendant denied ever having neurological symptoms or seizures.
      Defendant did tell Dr. Sworowski that evil spirits were controlling him
      when he killed his wife. He would not state definitively whether he
      believed he was actually the victim of voodoo and denied having any
      hallucinations at the time of the offense. Dr. Sworowski said that
      defendant’s behavior was not consistent with someone who has
      delusions stemming from a psychotic disorder. In her professional
      opinion, such delusions last more than a day and affect multiple aspects
      of a patient’s life. Dr. Sworowski said defendant’s ability to provide a
      detailed account of the murder to police approximately one hour later
      indicated that he was lucid at the time of the offense.

            Dr. Sworowski said defendant displayed no psychotic behavior
      and reported no psychotic symptoms around the time of the murder. She
      disagreed with Dr. Hanlon’s diagnosis that defendant had cognitive,
      depressive, and seizure disorders. Dr. Sworowski opined that his deficits
      and symptoms were insufficient to substantially diminish his capacity
      to appreciate the criminality of his conduct at the time of the offense.

             The trial court found defendant guilty of both counts of first
      degree murder. The trial court further found that defendant did not
      prove by clear and convincing evidence that he did not appreciate the
      criminality of his conduct while murdering the victim. Defendant filed
      a motion for a new trial, arguing the evidence at trial established that
      he was insane at the time of the offense. The trial court denied
      defendant’s motion and sentenced him to 40 years’ imprisonment.
      Defendant filed a motion to reconsider sentence, which the trial court
      also denied.

[14-9] at 2–6 (Cobbins, 2017 IL App (3d) 140474-U, ¶¶ 5–16).

Direct Appeal

      On direct appeal, Petitioner argued that: (1) the trial court’s finding that he

was sane at the time of stabbing was contrary to the manifest weight of the evidence;

                                         4
    Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 5 of 24 PageID #:1857




and (2) his sentence was excessive. [14-1] at 9–11. He claimed the trial court erred

by accepting Dr. Sworowski’s testimony that Petitioner understood the criminality of

his conduct at the time of the offense, given Dr. Zoot’s concerns about Petitioner’s

mental health and Dr. Hanlon’s belief that Petitioner suffered neuropsychological

impairments consistent with an untreated seizure disorder. Id.; see also [14-2] at 15–

9, 22–30. Petitioner further argued that the nature of the offense and his behavior

immediately following it proved that he was insane at the time of the stabbing. 1 [14-

2] at 19–22.

        The state appellate court disagreed, holding that the trial court’s finding that

defendant was sane at the time of the offense did not go against the manifest weight

of the evidence. [14-1] at 11; see also People v. Frank-McCarron, 934 N.E.2d 76, 88

(Ill. App. Ct. 2010) (whether a defendant was insane at the time of an offense is a

finding of fact which will not be overturned unless it is contrary to the manifest

weight of the evidence). In particular, the state appellate court emphasized that: Dr.

Sworowski testified that “defendant was sane” when he stabbed his wife; the court-

appointed experts, Dr. Zoot and Dr. Hanlon, could not “reach a conclusion as to

whether defendant was insane at the time of the killing”; defendant’s actions and

statements immediately after the stabbing suggested he was lucid; and lay witness




1 Under Illinois law, “[a] person is not criminally responsible for conduct if at the time of such conduct,
as a result of mental disease or mental defect, he lacks substantial capacity to appreciate the
criminality of his conduct.” 720 ILCS 5/6-2(a). “[T]he burden of proof is on the defendant to prove by
clear and convincing evidence that the defendant is not guilty by reason of insanity. However, the
burden of proof remains on the State to prove beyond a reasonable doubt each of the elements of each
of the offenses charged.” § 5/6-2(e).

                                                    5
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 6 of 24 PageID #:1858




testimony also indicated Defendant was sane “near the time of the offense.” [14-1] at

9–11.

        The appellate court further observed that: even if Petitioner was mentally ill

at the time of the stabbing, “the trial court was not required to find that [he] was

legally insane”; his “delusional statements regarding evil spirits also did not require

a finding of insanity, especially where defendant did not commit to this belief when

questioned regarding it”; and a “conclusion that insanity merely cannot be ruled out

is not compelling evidence that the trial court’s finding was against the manifest

weight of the evidence.” Id. at 10.

        Petitioner filed a petition for leave to appeal (PLA) with the Illinois Supreme

Court, again arguing that the trial court’s finding that he was not insane at the time

of the offense was against the manifest weight of the evidence and that his sentence

was excessive. [14-8]. The Illinois Supreme Court denied the PLA. [14-7]. Petitioner

petitioned the United States Supreme Court for a writ of certiorari, which was denied.

Cobbins v. Illinois, 571 U.S. 872 (2013).

State post-conviction proceedings

        Petitioner, proceeding pro se, then filed a post-conviction petition in the state

trial court, challenging the conviction and sentence on various grounds. [14-15] at

231–307. The state trial court summarily dismissed the petition as frivolous and

patently without merit at the first stage of post-conviction review. [14-15] at 313–16.

        Petitioner, with counsel, appealed, arguing: (1) trial counsel was ineffective for

failing to obtain a definite expert opinion on Petitioner’s sanity at the time of the



                                            6
    Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 7 of 24 PageID #:1859




offense; and (2) appellate counsel was ineffective for not raising trial counsel’s

ineffectiveness on direct appeal.            [14-10].    According to Petitioner, a conclusive

opinion on his sanity at the time of the offense would have enabled him to choose

whether to plead guilty or proceed to trial. Id.

        The state appellate court, over a dissent, affirmed. [14-9]. The court first

determined that Petitioner presented no evidence with his petition indicating that

any expert could have provided a conclusive opinion on his sanity at the time of the

offense. Id. at 7–8 (citing 725 ILCS 5/122-2, which requires that a post-conviction

petition include “affidavits, records, or other evidence supporting its allegations or . .

. state why the same are not attached”). The state appellate court further determined

that, even if such evidence existed, trial counsel’s decision not to seek another expert

opinion was presumptively a strategic choice, and Petitioner’s contention that the

result of his criminal case would have been different was “unsubstantiated

speculation.” [14-9] at 8–9. 2

        Petitioner filed a PLA in the state supreme court. [14-14]. He argued that his

post-conviction petition stated the gist of a constitutional claim of ineffective

assistance of counsel with respect to trial counsel’s failure to obtain a definite opinion

on Petitioner’s sanity at the time of the offense. Id. The Illinois Supreme Court

denied the PLA. [14-13].



2
  One member of the panel, Justice Mary McDade, dissented and concluded that attachments to
Petitioner’s post-conviction petition—his own affidavit and his letters to Dr. Hanlon requesting an
affidavit—sufficed to explain the unavailability of evidence. [14-9] at 12–13. Justice McDade further
concluded that the post-conviction petition sufficiently asserted the gist of a valid constitutional claim
of ineffective assistance of both trial and appellate counsel and thus it should have proceeded to the
second stage of post-conviction review. Id. at 12–16.

                                                    7
   Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 8 of 24 PageID #:1860




Petitioner’s § 2254 petition

          Following the conclusion of his state post-conviction proceedings, Petitioner

filed the present 28 U.S.C. § 2254 petition in this Court. He lists four grounds for

relief.    Grounds Three and Four, however, are duplicative and make the same

argument—that Petitioner’s state post-conviction petition satisfied Illinois’ affidavit

requirement and stated the gist of constitutional claims under 725 ILCS 5/122-2.

Ground Three restates verbatim Justice McDade’s dissenting opinion in the post-

conviction appeal and Ground Four makes the same argument in Petitioner’s own

words. Thus, as a practical matter, Petitioner asserts three claims:

          (1) trial counsel was ineffective: (a) for stipulating to the introduction of Dr.

Hanlon’s report and not calling him to testify at trial, [1-1] at 9; and (b) or failing to

seek another expert opinion with a conclusive finding on Petitioner’s sanity at the

time of the offense, id. at 11–14;

          (2) appellate counsel was ineffective on direct appeal for not asserting

ineffective assistance of trial counsel: (a) with respect to Dr. Hanlon not testifying at

trial, and (b) for not obtaining a conclusive expert opinion, id. at 16–20; and

          (3)   Petitioner’s state post-conviction petition satisfied 725 ILCS 5/122-2’s

affidavit requirement and stated the gist of constitutional claims, and the state




                                              8
     Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 9 of 24 PageID #:1861




appellate court applied an incorrect standard when affirming the trial court’s first-

stage dismissal of the petition, id. at 21-25; [1-2] at 1–9.

                                     DISCUSSION

        For the reasons explained below, the Court finds that Petitioner’s claims

warrant no § 2254 relief. Claims One and Two are both procedurally defaulted and

without merit. Claim Three involves an issue of state law only and does not present

a constitutional ground cognizable for federal habeas corpus review.

A.      Claims One and Two are Procedurally Defaulted

        Procedural default occurs when, as here, a prisoner fails to fully exhaust state

court remedies for his federal claim and he no longer has the ability to exhaust under

the state’s procedural laws. Thomas v. Williams, 822 F.3d 378, 384 (7th Cir. 2016)

(prior to seeking federal habeas relief, state prisoners must “exhaust[ ] the remedies

available in the courts of the State”) (citing 28 U.S.C. § 2254(b)(1)(A)). In short, a

petitioner must “give the state courts a full and fair opportunity to resolve federal

constitutional claims before those claims are presented to the federal courts,” which

is accomplished “by invoking one complete round of the State’s established appellate

review process.” O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

        A second type of procedural default springs from “the independent and

adequate state ground doctrine.”       Thomas, 822 F.3d at 384 (citing Coleman v.

Thompson, 501 U.S. 722, 729–30 (1991)). Federal habeas review is precluded “where

the state courts declined to address a petitioner’s federal claims because [he] did not

meet state procedural requirements.” Id. at 384. A state law ground is “independent



                                            9
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 10 of 24 PageID #:1862




when the court actually relied on the procedural bar as an independent basis for its

disposition of the case.” Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir. 2012). A

state law ground is “adequate when it is a firmly established and regularly followed

state practice at the time it is applied.” Id.

      Principles of “comity, finality, and federalism” give rise to both types of

procedural default. Davila v. Davis, 137 S. Ct. 2058, 2064 (2017); Thomas, 822 F.3d

at 384. State courts, like federal courts, are “obliged to enforce federal law,” and when

a petitioner alleges his state conviction violates the Constitution, “state courts should

have the first opportunity to review this claim and provide any necessary relief.”

Boerckel, 526 U.S. at 844. Failing to present constitutional challenges to a state

conviction to the state courts, or presenting them in a manner that does not comply

with state law, deprives the state courts of an “opportunity to address those claims

in the first instance.” Coleman, 501 U.S. at 732.

      Petitioner’s claims fail under both types of procedural default.

      1.     Petitioner failed to present Claims 1(a) and 2 in a complete
             round of state court review

      Petitioner presented Claim 1(a)—that trial counsel was ineffective for

stipulating to the introduction of Dr. Hanlon’s report and not requiring his presence

at trial—to the state trial court in his post-conviction petition, but he did not argue

this claim before the state appellate or supreme court in Petitioner’s post-conviction

appeal or PLA. See [14-15] at 236–37; [14-10]; [14-14]. The same is true for Claim

2(a) (the claim that appellate counsel failed to present the ineffective assistance of

trial counsel claim on direct appeal). See id. With respect to Claim 2(b)—the claim

                                           10
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 11 of 24 PageID #:1863




that his appellate attorney rendered ineffective assistance on direct appeal for not

arguing trial attorney’s ineffectiveness for not seeking another expert opinion with a

conclusive finding on his sanity at the time of the offense—Petitioner presented this

claim to the state trial and appellate courts in post-conviction proceedings, but he

failed to include this claim in his PLA to the Illinois Supreme Court. [14-14].

      Quite simply, Petitioner failed to present Claims 1(a) and 2 in “one complete

round” of state court review. Boerckel, 526 U.S. at 845. At this point, Petitioner

would also be procedurally barred if he attempted to present these unexhausted

claims in another state post-conviction petition, appeal, or PLA. See 725 ILCS 5/122-

1(f); People v. Ortiz, 919 N.E.2d 941, 947 (Ill. 2009) (explaining Illinois’ bar to

successive post-conviction proceedings). Claims 1(a) and 2 are thus procedurally

defaulted.

      2.     The state appellate court denied Claims 1(b) and 2(b) on an
             independent and adequate state law ground

      The state appellate court dismissed Claim 1(b) (Petitioner’s claim that his trial

attorney failed to obtain another expert opinion with a conclusive finding on

Petitioner’s sanity at the time of the murder) and Claim 2(b) (his claim that counsel

on direct appeal failed to assert the claim), because his post-conviction petition

included no affidavits or other evidence supporting the claims. [14-9] at 7–8 (citing

725 ILCS 5/122-2). As such, the state appellate court denied Claim 1(b) and Claim

2(b) (in addition to being unexhausted) based upon an independent and adequate

state law ground.




                                         11
    Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 12 of 24 PageID #:1864




        Illinois law requires that a post-conviction petition “shall have attached

thereto affidavits, records, or other evidence supporting its allegations or shall state

why the same are not attached.” 725 ILCS 5/122-2. As explained by the state

appellate court, ““the affidavits and exhibits which accompany a petition must

identify with reasonable certainty the sources, character, and availability of the

alleged evidence supporting the petition’s allegations.” [14-9] at 7 (quoting People v.

Delton, 882 N.E.2d 516, 520 (Ill. 2008)). Failing to attach affidavits or other evidence

or to explain their absence, according to the state court in Petitioner’s post-conviction

appeal, “is ‘fatal’ to a post-conviction petition and by itself justifies the petition’s

summary dismissal.” [14-9] at 7.

        According to the state appellate court, “[i]t is easy for a defendant to claim that

discovery of certain evidence would have changed the outcome of his trial. However,

to survive summary dismissal, a defendant is required to, at the very least, show that

such evidence exists.” [14-9] at 7–8. The court concluded that, without such evidence,

Petitioner’s claims amounted to “nothing more than a ‘broad conclusory allegation of

ineffective assistance of counsel,’ which is insufficient to withstand scrutiny under

the Postconviction Hearing Act” and survive a first-stage dismissal. 3 Id. at 7–8

(quoting Delton, 882 N.E.2d at 522, holding that the court properly dismissed at the

first stage of post-conviction review a claim that trial counsel failed to investigate


3Illinois’ Post-Conviction Hearing Act provides for three stages of review in the state trial court. See
725 ILCS 5/122-1, et seq. At the first stage, the trial court may dismiss the petition if it is frivolous or
patently without merit. § 5/122-2.1. If the petition survives this stage, it moves into the second stage,
where the State is required to answer the petition and where counsel is often appointed for the
petitioner. If not dismissed at the second stage, the petition advances to the third stage where the trial
court conducts an evidentiary hearing. See § 5/122-5 and § 122-6; People v. Hodges, 912 N.E.2d 1204,
1208 (Ill. 2009).

                                                    12
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 13 of 24 PageID #:1865




potential witnesses but attached no affidavits or other evidence indicating the

existence of any witnesses).

      The state appellate court clearly relied upon Illinois’ affidavit rule when

denying Petitioner’s ineffective-assistance claims. [14-9] at 7-8; see also Thompkins,

698 F.3d at 986 (“A state law ground is independent when the court actually relied

on the procedural bar as an independent basis for its disposition of the case.”).

Furthermore, federal and Illinois courts regularly follow Illinois’ affidavit rule under

5/122-2 and consider it to be a procedurally adequate ground for a claim’s dismissal.

Jones v. Calloway, 842 F.3d 454, 461 (7th Cir. 2016) (“Illinois courts regularly enforce

the affidavit rule.”); Thompkins, 698 F.3d at 986–87. Based upon the record, the state

appellate court clearly dismissed Petitioner’s ineffective assistance claims on

independent and adequate state law grounds.

      Justice McDade’s dissent does not change this outcome. Justice McDade noted

in her dissenting opinion that Petitioner’s post-conviction petition included his own

affidavit explaining his efforts to obtain: (1) an affidavit from Dr. Hanlon about

whether he would have testified in court, and (2) a report from Dr. Zoot with

Petitioner’s description of the dream he had just before stabbing his wife. See [14-15]

at 278–82. Justice McDade believed the petition contained “an explanation for the

absence of evidence sufficient to meet the requirements of section 122–2.” [14-9] at

13.   But whether the state appellate court correctly applied Illinois’ affidavit

requirement under 725 ILCS 5/122-2 is not an issue before this Court. In assessing

the adequacy of a state procedural ruling, federal courts cannot review de novo the



                                          13
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 14 of 24 PageID #:1866




“merits of the state court’s application of its own procedural rules.” Crockett v. Butler,

807 F.3d 160, 167 (7th Cir. 2015) (citing Lee v. Foster, 750 F.3d 687, 694 (7th Cir.

2014)).   Instead, we ask “whether the rule invoked was ‘firmly established and

regularly followed.’” Crockett, 807 F.3d at 167 (quoting Beard v. Kindler, 558 U.S. 53,

60 (2009); see also Jones v. Butler, 778 F.3d 575, 586 (7th Cir. 2015) (“we are

disinclined to substitute our judgment for that of the Illinois courts” with respect to

the application of Illinois’ post-conviction laws).

      So long as a procedural rule is not applied in a “manner that ‘impose[s] novel

and unforeseeable requirements without fair or substantial support in prior state law’

or ‘discriminate[s] against claims of federal rights,’” the rule remains adequate.

Clemons v. Pfister, 845 F.3d 816, 819–20 (7th Cir. 2017) (quoting Walker v. Martin,

562 U.S. 307, 320 (2011)). Here, the record contains no indication that the state

appellate court in Petitioner’s post-conviction appeal applied the affidavit rule in

some “freakish,” unforeseeable way. Clemons, 845 F.3d at 820 (quoting Walker, 562

U.S. at 320). Rather, as noted above, the Illinois appellate court explained the

purpose of the state’s affidavit rule and the court’s application of it: “It is easy for a

defendant to claim that discovery of certain evidence would have changed the

outcome of his trial. However, to survive summary dismissal, a defendant is required

to, at the very least, show that such evidence exists.” [14-9] at 7–8 (citing Delton, 882

N.E.2d at 522).

      Nor does it appear that the court applied the affidavit rule, which is codified in

725 ILCS 5/122-2 and regularly followed by Illinois courts, Delton, 882 N.E.2d at 522,



                                           14
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 15 of 24 PageID #:1867




in a manner to discriminate against Petitioner’s constitutional rights. “[A] state

procedural rule discriminates against federal rights—and is thus ‘inadequate’—only

if the prisoner can show a ‘purpose or pattern to evade constitutional guarantees.’”

Clemons, 845 F.3d at 820 (quoting Beard v. Kindler, 558 U.S. 53, 65 (2009) (Kennedy,

J., concurring)). Petitioner makes no showing in this regard.

       Accordingly, the state appellate court’s denial of Petitioner’s ineffective

assistance of counsel claims for failure to provide an affidavit (or other evidence in

support) constituted an independent and adequate ground. These claims, like his

claim that trial counsel did not call Dr. Hanlon to testify, are procedurally defaulted.

       3.     Exceptions to procedural default

       Procedural default may be excused “where the petitioner demonstrates either

(1) ‘cause for the default and actual prejudice’ or (2) ‘that failure to consider the claims

will result in a fundamental miscarriage of justice,’” i.e., new, reliable evidence exists

such that no reasonable trier of fact would have found him guilty had such evidence

been presented.     Thomas, 822 F.3d at 386 (quoting Coleman, 501 U.S. at 750).

Neither exception applies here.

       To demonstrate cause, the prisoner must “show that some objective factor

external to the defense” impeded his efforts to “comply with the State’s procedural

rule.” Davila v. Davis, 137 S. Ct. 2058, 2065 (2017). Petitioner’s only argument is

that the state appellate court erred in its application of Illinois law, 725 ILCS 5/122-

2, because his own affidavit explained the absence of evidence and his post-conviction

petition stated the gist of ineffective assistance claims.        See [17], [18].   But as



                                            15
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 16 of 24 PageID #:1868




previously noted, the misapplication of state law does not constitute cause for the

procedural default. See Oaks v. Pfister, 863 F.3d 723, 727 (7th Cir. 2017) (“arguments

about the state courts’ applications of state procedural rules do not avoid the

procedural default. We are not the Illinois Supreme Court and do ‘not have license to

question . . . whether the state court properly applied its own law’”) (citations

omitted).   Petitioner has not demonstrated cause and prejudice to excuse the

procedural default.

      Nor has he demonstrated that a fundamental miscarriage of justice will occur

if this Court does not review his claims on the merits. The “fundamental miscarriage

of justice standard erects an extremely high bar for the habeas petitioner to clear. It

applies only in the rare case where the petitioner can prove that he is actually

innocent of the crime of which he has been convicted.” McDowell v. Lemke, 737 F.3d

476, 483 (7th Cir. 2013) (citing Schlup v. Delo, 513 U.S. 298, 324 (1995)). To pass

through the “actual-innocence gateway to a merits review . . ., [a] petitioner must

have ‘new reliable evidence . . . that was not presented at trial . . . and must persuade

the district court that it is ‘more likely than not that no reasonable juror would have

convicted him in light of the new evidence.’” Jones v. Calloway, 842 F.3d 454, 461

(7th Cir. 2016) (quoting Schlup, 513 U.S. at 324, 327). Petitioner points to no new

evidence establishing his actual innocence. To the contrary, the record confirms his

guilt with overwhelming evidence.

      For the reasons stated above, Claims One and Two are procedurally defaulted

and Petitioner has not shown that either exception applies to excuse the default.



                                           16
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 17 of 24 PageID #:1869




B.    Claims One and Two Lack Merit

      Even if this Court could reach the merits of Petitioner’s ineffective assistance

of counsel claims, the claims warrant no § 2254 relief. With respect to Claim 1(a)—

that trial counsel was ineffective for stipulating to the introduction of Dr. Hanlon’s

report in lieu of him testifying at trial—the state trial court on post-conviction review

(the last state court to address this claim) determined “that the decision to stipulate

to a witness’ testimony by way of a written report is a matter of trial strategy.” [14-

15] at 314. As to Petitioner’s claim that trial counsel was ineffective for failing to

seek another expert opinion conclusively finding whether Petitioner was sane or

insane at the time of the offense (Claim 1(b)), the state appellate court (which issued

the last reasoned state court decision on this claim) determined that trial counsel’s

decision was a strategic choice and that Petitioner made no showing that such a

choice was objectively unreasonable or prejudicial. [14-9] at 8–9.

      Federal habeas relief for these claims is available only if Petitioner can show

that the state court’s adjudication: “(1) resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d).

      A state-court decision is contrary to clearly established federal law “if it applies

a rule that contradicts the governing law set forth” in Supreme Court decisions or

“confronts a set of facts that is materially indistinguishable from” a Supreme Court



                                           17
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 18 of 24 PageID #:1870




decision yet comes out differently. Brown v. Payton, 544 U.S. 133, 141 (2005)). For

a state court’s application of federal law to be unreasonable, it must be “more than

incorrect; it must have been objectively unreasonable.” Felton v. Bartow, 926 F.3d

451, 464 (7th Cir. 2019) (citing Wiggins v. Smith, 539 U.S. 510, 520 (2003)).

“‘Unreasonable’ in [this] context . . . means something . . . lying well outside the

boundaries of permissible differences of opinion.” McGhee v. Dittmann, 794 F.3d 761,

769 (7th Cir. 2015). If this Court finds that the state appellate court “took the

constitutional standard seriously and produce[d] an answer within the range of

defensible positions,” Petitioner is not entitled to relief. Felton, 926 F.3d at 464. The

petitioner bears the burden of showing that the state court’s decision was

unreasonable. Harrington v. Richter, 562 U.S. 86, 98–99 (2011)).

      To establish a Sixth Amendment violation of ineffective assistance, Petitioner

must demonstrate that: (1) “counsel’s performance was deficient,” i.e., he “made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment;” and (2) “the deficient performance prejudiced

the defense,” i.e., “counsel’s errors were so serious as to deprive the defendant of a

fair trial, a trial whose result is reliable.” Strickland v. Washington, 466 U.S. 668,

687 (1984). A court must “indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance; that is, the defendant

must overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’” Id. at 689.




                                           18
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 19 of 24 PageID #:1871




         As noted above, Petitioner’s ineffective assistance of counsel claims—that trial

counsel stipulated to Dr. Hanlon’s report as opposed to having him testify; that trial

counsel did not seek another expert opinion conclusively opining on Petitioner’s

mental state at the time of the murder; and that appellate counsel raised neither of

these claims on direct appeal—all involved strategic choices. Such strategic choices

made after “thorough investigation of law and facts relevant to plausible options are

virtually unchallengeable; and strategic choices made after less than complete

investigation are reasonable precisely to the extent that reasonable professional

judgments support the limitations on investigation.” Id. at 690–91; see also Hinton

v. Alabama, 571 U.S. 263, 274 (2014).

         With respect to Petitioner’s contention that his trial attorney was ineffective

for stipulating to the introduction of Dr. Hanlon’s report and not having him testify

at trial (Claim 1(a)), Petitioner does not say what Dr. Hanlon would have said at trial

or whether or how Dr. Hanlon’s testimony would have differed from his report. See

[1-1] at 9. Petitioner alleges that Dr. Hanlon could have explained his conclusions

better and “rebut[ted] some of the state’s doctor’s conflicting statements,” id., but he

offers nothing to support this allegation. Petitioner wrote to Dr. Hanlon, asking if he

would sign an affidavit that he would have testified at trial, [14-15] at 281, but the

record contains no response from Dr. Hanlon. A defendant cannot “simply state that

the testimony would have been favorable; self-serving speculation will not sustain an

ineffective assistance claim.” United States v. Ashimi, 932 F.2d 643, 650 (7th Cir.

1991).



                                            19
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 20 of 24 PageID #:1872




       As to Petitioner’s claim that trial counsel was ineffective for failing to seek

another expert opinion (Claim 1(b)), the state appellate court determined that the

claim lacked merit. In addition to noting that Petitioner presented no evidence that

such an expert existed, the state appellate court held that counsel presumably did

not seek another opinion as a matter of trial strategy and that such a strategy was

reasonable in light of the evidence. The state appellate court found that, “aside from

killing his wife, defendant showed no signs of mental instability. After stabbing his

wife in the chest, defendant immediately told his sister-in-law to call the police. This

indicates defendant firmly appreciated the criminality of his conduct moments after

the offense.” [14-9] at 8. The state appellate court concluded that given the “strength

of the State’s case, trial counsel’s decision not to obtain another expert—one who may

very well have determined defendant was sane at the time of the offense—was an

objectively reasonable trial strategy, not deficient performance.” Id.

      The appellate court determined that an abundance of evidence demonstrated

Petitioner’s sanity, and this determination finds ample support in the record.

Yolanda Glover, the victim’s sister, stated that she was living with Petitioner and his

family at the time of the murder and that Petitioner awakened her right after the

stabbing. [14-16] at 252. She stated that Petitioner “came in to my room and said

‘you know I love you guys but I need someone to take care of the kids.’ He then handed

me the phone that he had in his hands and told me to call the police and he told me

to tell them to come and get him.” Id. at 252–53. “I asked him why the police would

need to come and get him, and before he could respond, Kareem Jr. came into the



                                          20
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 21 of 24 PageID #:1873




room and said daddy went downstairs and got a knife and came upstairs and killed

mommy.” Id. at 253. She stated that Petitioner then called 911 and handed her the

phone, and she spoke to the 911 operator. Id.

       In other words, the Petitioner’s behavior immediately after the murder

confirmed that he appreciated the criminality of his actions. Such evidence supports

the state appellate court’s conclusion that “seeking another expert opinion ran the

risk of tipping the balance on the issue of defendant’s sanity further in the State’s

favor,” and that trial counsel reasonably chose not to seek another opinion. [14-9] at

8. Given the record, this Court cannot conclude that the state court’s conclusion

constituted an unreasonable application of Supreme Court law or an unreasonable

determination of facts. See § 2254(d). To the contrary, the state courts got it right.

       Since Petitioner’s ineffective assistance of trial counsel claims lacked merit, his

claims that appellate counsel was ineffective for failing to raise the same claims also

lack merit. See Makiel v. Butler, 782 F.3d 882, 898 (7th Cir. 2015) (an appellate

attorney is not ineffective for failing to argue weak issues); see also Warren v. Baenen,

712 F.3d 1090, 1104 (7th Cir. 2013) (“Counsel is not ineffective for failing to raise

meritless claims.”). Claims One and Two lack merit in addition to being procedurally

defaulted.

C.     Claim Three is Non-Cognizable

       Petitioner’s third claim (Grounds Three and Four in his § 2254 petition) argues

that his state post-conviction petition stated the gist of claims of ineffective assistance

of counsel and thus was wrongly dismissed under state law. According to Petitioner,



                                            21
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 22 of 24 PageID #:1874




“these are very low standards,” and his post-conviction assertions about his attorney

not obtaining another expert opinion about Petitioner’s sanity at the time of the

offense were “not completely contradicted by the record”; he argues that they,

therefore, should have survived the first stage of post-conviction review. [1-2] at 6;

see also People v. Hodges, 912 N.E.2d 1204, 1212 (Ill. 2009) (explaining that a post-

conviction petition should not be dismissed at the first stage of review, unless it

presents an indisputably meritless legal theory, i.e., “one which is completely

contradicted by the record”).

      As explained above, federal habeas review addresses violations of the

“Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). It is not

the “province of a federal habeas court to reexamine state-court determinations on

state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991); Brewer v. Aiken,

935 F.2d 850, 855 (7th Cir. 1991) (“We do not sit as a super state supreme court to

review error under state law”). Whether the state post-conviction courts “misapplied

state law in determining if [petitioner had stated the gist of a constitutional claim] is

plainly a question of state law.” United States ex rel. Scott v. Atchison, No. 11 C 3442,

2012 WL 3234297, at *4 (N.D. Ill. Aug. 2, 2012) (quoting Anderson v. Hardy, 779 F.

Supp. 2d 816, 825 (N.D. Ill. 2011)); see also Bajdo v. Butler, No. 11 C 1091, 2015 WL

1427786, at *7 (N.D. Ill. Mar. 24, 2015) (a claim “challenging the application of the

Post–Conviction Hearing Act to his post-conviction petition . . . is not cognizable on

federal habeas review”). Claim Three does not present a cognizable § 2254 claim and

is denied.



                                           22
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 23 of 24 PageID #:1875




D.     Certificate of Appealability and Notice of Appeal Rights

       The denial of Petitioner’s petition is a final decision ending this case. If he

seeks to appeal, he must file a notice of appeal in this Court within 30 days from when

judgment is entered. Fed. R. App. P. 4(a)(1). He need not bring a motion to reconsider

this decision to preserve his appellate right, but if he wishes the Court to reconsider

its judgment, he may file a motion under Fed. R. Civ. P. 59(e) or 60(b). A Rule 59(e)

motion must be filed within 28 days of entry of judgment and suspends the deadline

for filing an appeal until this Court rules on the motion. See Fed. R. Civ. P. 59(e) and

Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable

time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than

one year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). A Rule

60(b) motion suspends the deadline for filing an appeal until this Court rules on the

motion but only if the motion is filed within 28 days of the judgment. Fed. R. App. P.

4(a)(4)(A)(vi). The time to file a Rule 59(e) or 60(b) motion cannot be extended. See

Fed. R. Civ. P. 6(b)(2).

       The Court declines to issue a certificate of appealability. See Rule 11 of the

Rules Governing § 2254 Cases. Petitioner cannot make a substantial showing of the

denial of a constitutional right, and cannot show that reasonable jurists would

debate, much less disagree, with this Court’s resolution of Petitioner’s claims.

Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Barefoot v. Estelle, 463 U.S.

880, 893 & n.4 (1983)).



                                          23
  Case: 1:17-cv-08401 Document #: 27 Filed: 06/25/20 Page 24 of 24 PageID #:1876




                                   CONCLUSION

      For the reasons explained above, this Court finds that Petitioner’s claims do

not warrant § 2254 relief. Accordingly, this Court denies Petitioner’s habeas corpus

petition [1] and [8] and denies as moot all pending motions. The Court declines to

issue a certificate of appealability. The Clerk is directed to: (1) update the docket to

show that Petitioner is now at Illinois River Correctional Center; (2) terminate

Cameron Watson as Respondent; (3) add Cherryle Hinthorne, Warden of Illinois

River Correctional Center, as Respondent; (4) change the case caption to Cobbins v.

Hinthorne; and (5) enter judgment in favor of Respondent and against Petitioner.

Civil Case Terminated.

Dated: June 25, 2020                           Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge




                                          24
